DETAILED ACTION
	This Office Action is in response to the amendment filed 06/12/2020.  Claims 1-10 and 12-16 are acknowledged as pending in this application with claim 7 being currently amended, claim 17 being new, and claims 1-6 and 12-16 being withdrawn.
	The objection to the specification is maintained in part. The objection to the drawings is withdrawn. The rejections under 35 U.S.C. 112(a) and 112(b) are withdrawn.  The rejections under 35 U.S.C. 103 are withdrawn.  New rejections are presented below.

Specification
The amendment filed 03/22/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendment to paragraph [0025] includes the language, “Further, FIG. 10C can have a battery operated electronic scale (30scl)… located in any one loop section or located in any multiple loop sections (such as loop sections 4S1, 4S2 and/or 4S3) of the continuous loop (200) exercise system.”
Applicant points to Fig. 10C, 12, paragraph [0021], [0025], [0028], [0062], and claims 6 and 11 for support for the amendment.  The disclosure as filed does not show or discuss the scale being “located in any one loop section or located in any multiple loop sections”, but only teaches it being looped around the first loop section.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not provide support for the limitation, “wherein said electronic digital scale is removably attached… using connectors selected from the group of connectors consisting of at least one of loops, buckles, rings, clamps, handles snaps and straps, including Velcro straps”.  The disclosure does not provide support for this limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term “Velcro” is a trademark and renders the claim indefinite.  As stated in MPEP 2173.05(u), “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowell (US 2016/0310777) in view of Jackson (US 6,026,548).
Regarding claim 7, Crowell teaches a continuous loop, elastic, flexible, stretchable and calibrated exercise apparatus (Fig. 8) comprising: an elastic, flexible, stretchable tube, wherein the elastic, flexible, stretchable, tube having a first end and a second end, wherein the elastic, flexible, stretchable tube 
Crowell does not specifically disclose the tube being 83 inches in length un-stretched, but teaches that the device may be provided in a variety of lengths [0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Crowell’s tube as 83 inches unstretched, as such a length would provide an appropriately sized device for the uses discussed by Crowell (e.g. the uses described at [0058-0059]).  It has been held that where a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MEPE 2144.04 IV).  In this instance, providing the tube as 83 inches would not result in a device which would perform differently than the prior art device, as the device would still be suitable for the uses described by Crowell.
Crowell teaches that various loop sizes are contemplated [0028], does not specifically discloses the first and second distances being 12 inches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Crowell’s first and second distances as 12 inches, as such a length would provide an appropriately sized device for the uses discussed by Crowell. It has been held that where a device having the claimed relative dimensions would 
Crowell fails to teach the adjustable locking release mechanisms being three-layered, easily-releasable, spring-pressured adjustable-locking-release mechanisms, but teaches in paragraph [0041] “any suitable tool or device may be used for forming the joining regions 335, including fasteners such as crimps, bands, or ties, for example”.  Jackson teaches a connector for adjusting a length of an elastic cord, the connector being a three-layered (three layers shown in Fig. 3), easily-releasable, spring-pressured (48) adjustable-locking-release mechanism for receiving two ends of the cord (abstract) and having a spring actuated push button (36) pressably connected to the cord inserted, wherein when the spring actuated push button is actuated by the user, pressure adjustment on the cord from the group of pressure adjustments consisting essentially of releasing pressure and increasing pressure is exerted by the user (Figs. 4A-4C show that pressing the button down releases the mechanism’s pressure to allow sliding).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Crowell by providing the joining regions with the locking clips taught by Jackson in order to provide a secure and easily adjustable connection (Jackson, column 2 lines 59-63).  Such a modification results in a device wherein the three-layered, easily-releasable, spring-pressured adjustable-locking-release mechanisms facilitate calibration of the device when the user applies actuates the button.
Crowell does not specifically disclose 3cm length of tubing at the ends of the tube, but depicts a small amount of length extending from the third connection (see Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Crowell’s ends as 3 cm, as such a length would provide an appropriate length to allow the ends to be .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowell (US 2016/0310777) in view of Jackson (US 6,026,548) as applied to claim 7 above, and further in view of DeMarco (US 2012/0202662).
Crowell teaches the tube is formed of a rubber compound or a latex compound [0039].  Crowell does not specifically disclose EPDM or a latex dipped natural rubber compound.  DeMarco teaches an elastic exercise band form by a natural rubber or EPDM [0039].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Crowell’s tube from EPDM or a latex dipped natural rubber compound, as these are materials known to be suitable for resistance bands, as taught by DeMarco.  The selection of a known material based on its suitability for an intended use fails to distinguish the invention over the prior art (see MPEP 2144.07).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowell (US 2016/0310777) in view of Jackson (US 6,026,548) as applied to claim 7 above, and further in view of Vigilia (US 2008/0139369)
Cowell is silent as to the tensile strength of the tube, and does not specifically disclose a tensile strength in a range from about 600 psi up to about 6000 psi.  Vigilia teaches an exercise device with an elastic band, and teaches “Elastomeric cords of the type used in connection with the apparatus of the 
Cowell in view of Jackson does not specifically disclose the adjustable-locking-release mechanism is plastic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the adjustable-locking-release mechanism from plastic, as plastic materials are known to be suitable for producing clips and clamps.  The selection of a known material based on its suitability for an intended use fails to distinguish the invention over the prior art (see MPEP 2144.07).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowell (US 2016/0310777) in view of Jackson (US 6,026,548) and Vigilia (US 2008/0139369) as applied to claim 9 above, and further in view of Longo (US 2007/0213186)
Cowell is silent as to the tensile strength of the tube, and does not specifically disclose a tensile strength of 4894 psi or 3905 psi.  Vigilia teaches an exercise device with an elastic band, and teaches “Elastomeric cords of the type used in connection with the apparatus of the present invention are 
Cowell does not specifically disclose the elastic, flexible, stretchable, tube further having one of a pounds force value of+ 20.9 lbs., and + 22.08, lbs respectively, at 100% stretch of the elastic, flexible, stretchable, tube.  Longo teaches that elastic cords for exercise are commonly providing at a variety of resistance levels, “ranging from 0.3-1.5 pounds of pull to 20-45 pounds” [0006].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Crowell’s tube with a pounds force value of+ 20.9 lbs. and + 22.08 lbs respectively, at 100% stretch, as such a strength would provide an appropriate strength for the uses discussed by Crowell (e.g. the uses described at [0058-0059]) and because it is known to provide elastic cords with a force in this range. It has been held that where a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MEPE 2144.04 IV). In this instance, providing a pounds force value of+ 20.9 lbs. or + 22.08 lbs would not result in a device which would perform differently than the prior art device, as the device would still be suitable for the uses described by Crowell.

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combination of limitations required by claim 17.  In particular, the cited references do not disclose an electronic digital scale removably attached to the first loop.

Response to Arguments
	Applicant’s arguments with respect to the drawing objection and rejection under 35 U.S.C. 112(a) are persuasive.  The objection and rejection are withdrawn.
Applicant’s arguments with respect to the specification objection are persuasive with the exception of the arguments regarding the language, “Further, FIG. 10C can have a battery operated electronic scale (30scl)… located in any one loop section or located in any multiple loop sections (such as loop sections 4S1, 4S2 and/or 4S3) of the continuous loop (200) exercise system.”  The sections cited by Applicant for support do not contain any mention or depiction of the scale being located in any loop section, as the disclosure only shows the scale being located in the first loop section.  The cited sections further contain no support for the scale being located in a multiple loop section.
The rejection under 35 U.S.C. 112(b) is withdrawn in view of the amendment to the claims.
Applicant’s arguments with respect to the rejection of claim 7 under 35 U.S.C. 103 are not persuasive.  Applicant argues that the Office has failed to explain the applicability of the principle of change in proportion to the facts of the case at hand.  The rejection clearly refers to the lengths of 
Applicant argues that the modification to include Jackson’s locking mechanism would render Jackson unsatisfactory for its intended purpose and would not have a reasonable expectation of success. Jackson is not the reference being modified.  These rejections are not applicable to the rejection at hand.
The Office thanks Applicant for pointing out the inadvertent inclusion of Gallagher in the body of the rejection.  This has been corrected above.
Applicant again argues beginning on page 30 of the response that the Office has failed to explain the applicability of the principle of change in proportion to the facts of the case at hand.  In this instance, the rejection clearly refers to the length of material extending from the knot.  Applicant states that because Crowell does not suggest dimensions, the rejection is improper.  This is improper in view of the cited MPEP section, which states, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.  The fact that Crowell has not stated dimensions is immaterial.  A device with the claimed dimensions would not function any different from the prior art device, the 3cm length would be appropriate for the sections of material shown in Crowell as extending 
With respect to claim 8, the rejection has been altered to include reference to DeMarco (US 2012/0202662), which teaches elastic exercise bands formed from latex rubber or EPDM.
With respect to claim 9, the rejection has been altered to include reference to Vigilia (US 2008/0139369), which teaches that elastic exercise bands with tensile strength in the range claimed are known to be commercially available.
With respect to claim 10, the rejection has been altered to include reference to Vigilia (US 2008/0139369), which teaches that elastic exercise bands with tensile strength in the range claimed are known, and to Longo (US 2007/0213186), which teaches that elastic exercise bands with the force claimed are also known.
Applicant has included an Affidavit listing four conclusions with no supporting evidence.  First, Applicant alleges that the use of EDPM resolves a long felt but unresolved need.  As stated above, the prior art teaches EDPM.  Applicant additionally states that the adjustable locking mechanisms and digital scale provide the unexpected results of allowing the user to grip the mechanisms and scale as handles.  The ability of a user to grasp an object is not an unexpected result, as both of these objects are clearly capable of being gripped.  Applicant provides a copy of a brochure, which evidences that it was previously known that the scale is intended to be gripped.  Applicant has also cited “potential” commercial success.  Potential success is not sufficient to overcome the rejections.  Applicant finally states that the use of the device shows evidence of the failure of other manufactures to create a sturdy long lasting calibrated exercise band.  It is unclear how merely using the claimed device demonstrates failure of other devices, or how this is applicable to the rejection at hand.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784